690 N.W.2d 98 (2004)
HASTINGS MUT. INS. CO.
v.
RUNDELL
No. 124284.
Supreme Court of Michigan.
December 27, 2004.
SC: 124284, COA: 238549.
By order of January 29, 2004, the application for leave to appeal the July 1, 2003 judgment of the Court of Appeals, and the application for leave to appeal as cross-appellants, were held in abeyance pending the decision in Allstate Insurance Company v. McCarn (After Remand) (Docket No. 122849). On order of the Court, the opinion having been issued on July 30, 2004, 471 Mich. 283, 683 N.W.2d 656 (2004), the *99 applications are again considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.